Citation Nr: 1547648	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  06-26 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for flat feet.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include major depression with psychosis.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

4.  Entitlement to service connection for a bilateral foot disorder, to include flat feet.  

5.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for insomnia.

8  Entitlement to special monthly pension based on need for aid and attendance or by reason of being housebound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In September 2005, the RO determined that new and material evidence had not been submitted to reopen claims for service connection for "migraine headaches (claimed as tension headaches)," flat feet, and "major depression with psychosis," and denied claims for service connection for insomnia and hepatitis C.  In July 2007, the RO also determined that new and material evidence had not been submitted to reopen a claim for service connection for hypertension and denied claims for service connection for tuberculosis and for special monthly pension. 

In January 2010, the Veteran testified during a video conference hearing before the undersigned.  A transcript of that hearing is of record.

In February 2011, the Board remanded these issues for further evidentiary development.  The requested development was completed, and the case was returned to the Board.

In April 2012, the Board denied service connection for hepatitic C and tuberculosis.  In addition, the Board reopened the claim for service connection for headaches and remanded the merits of the claim for further development.  The Board also remanded the applications to reopen claims for service connection for flat feet and an acquired psychiatric disorder, the claim for service connection for insomnia, and entitlement to special monthly pension for further development.  The requested development was completed, and the case was returned to the Board for further appellate action.

Prior to the case being returned to the Board, the Veteran requested a hearing to submit additional evidence and testimony.  See July 2014 correspondence.  In September 2014, he testified at a hearing before a Decision Review Officer at the RO.  A transcript of that hearing is of record.

The Veteran has submitted additional evidence since the most recent February 2015 supplemental statement of the case (SSOC), namely a March 2015 private medical record from University of Louisville Physicians.  In June 2015, he submitted a waiver of initial review of additional evidence by the RO.  See 38 C.F.R. § 20.1304(c) (2015).

In addition, the Board notes that the Veteran filed a notice of disagreement (NOD) with an April 2015 rating decision that denied service connection for PTSD.  The RO responded to the NOD in June 2015 and is currently processing that appeal.  Therefore, a remand for issuance of a statement of the case (SOC) is not required at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).  Furthermore, because the claim for service connection for PTSD has been adjudicated separately, the Board has recharacterized the claim for service connection for an acquired psychiatric disorder to exclude PTSD.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for flat feet, and denied claims for service connection for a psychiatric disorder, and hypertension.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the February 2003 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for a psychiatric disorder and flat feet.  

3.  None of the new evidence associated with the claims file since the February 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim for service connection for hypertension, or raises a reasonable possibility of substantiating the claim.

4.  The Veteran's bilateral foot disorder, to include flat feet, did not manifest during service and has not been shown to be otherwise related to his military service.  

5.  Although nervousness was noted in service, a chronic psychiatric disorder was not shown in service; a psychosis did not manifest within one year of service; and a psychiatric disorder has not otherwise been shown to be related to the Veteran's military service.  
6.  A chronic sleep disorder did not manifest in service and has not been shown to be related to service.  

7.  A chronic headache disorder did not manifest in service and has not been shown to be related to service.

8.  The Veteran is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.

9.  With regard to housebound benefits, the Veteran does not have a single permanent nonservice-connected disability rated as 100 percent disabling.  He also does meet the criteria with regard to being "permanently housebound" due to his nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied a petition to reopen a claim for service connection for flat feet, and claims for service connection for a psychiatric disorder and hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the February 2003 rating decision is new and material, and the claims for service connection for a psychiatric disorder and flat feet are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening a previously denied claim for service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  A bilateral foot disorder, to include flat feet, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A psychiatric disorder, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  A chronic sleep disorder, to include insomnia, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  A chronic headache disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for a special monthly pension based upon the need of regular aid and attendance or by reason of being housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

Given the Board's favorable disposition to reopen the claim for service connection for flat feet and an acquired psychiatric disorder, the Board finds that no discussion of VCAA compliance as to these issues is necessary at this time.

With respect to the remaining claims, the Board finds that the duty to notify was satisfied in this case.  The RO sent the Veteran letters in May 2005, February 2007, January 2008, and January 2009 that notified him of what information and evidence is needed to substantiate his claims.  These letters also informed the Veteran of what information and evidence must be submitted by him and of the types of evidence that will be obtained by VA.  The February 2007, January 2008, and January 2009 letters further advised the Veteran of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The claims were readjudicated in a February 2015 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect). 

VA has also satisfied its duty to assist the Veteran.  All available service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by the Board in connection with the claims.  The Veteran has not identified any outstanding records that are relevant to the claims.

The Veteran informed VA that records for treatment received from 1974 to 1976 could be obtained from the Regional Medical Center.  VA requested these records and received a response from that facility in October 2006 indicating that they did not have any records pertaining to the Veteran during those years.  The Veteran was not properly informed of this result as required by 38 C.F.R. § 3.159(e).  However, the Veteran also requested these records from the Regional Medical Center, and after receiving a similar response, he informed VA that the records had been destroyed.  As the Veteran is aware that these records are not available and has made his own attempts to obtain them, he has not been prejudiced by the lack of notice that VA was unable to obtain the records.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran was provided the opportunity to testify at a hearing before the Board in January 2010.  Following the hearing, the case was remanded for further development in response to his testimony and contentions.

In March 2013, the Veteran requested another hearing before the Board; however, 38 C.F.R. § 20.1507(b)(1) provides that only one hearing before the Board will be conducted.  The Veteran has had his hearing, and the Board finds that an additional hearing is not warranted in this case.  The Board also notes that the RO did respond to his numerous requests for a hearing and provided him an opportunity to present additional evidence and testimony before a Decision Review Officer in September 2014.  

In addition, the Board notes that the case was remanded in February 2011 and April 2012 to obtain private treatment records and VA treatment records and to provide the Veteran with VA examinations for his claimed insomnia, headaches, and special monthly pension.  All available and identified private treatment records have been obtained if proper authorization was provided, as have the requested VA treatment records.  In December 2011 and January 2013, additional VA examinations were performed.  A medical opinion was also obtained in December 2014.  Accordingly, the requirements of the remand were ultimately accomplished, and there was substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998). 

When VA undertakes to provide VA examinations or obtain VA opinions, it must ensure that the examinations or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinions are adequate to decide the issues on appeal because they were based upon consideration of the Veteran's pertinent medical history and assertions, relevant findings, and provided opinions with adequate supporting explanations.  There is adequate medical evidence of record to make determinations on these issues. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 38 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses and hypertension, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As psychoses and hypertension are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


A.  Claims to Reopen - Flat Feet and Acquired Psychiatric Disorder

The Veteran has asserted that his flat feet and current psychiatric disorder were incurred in or aggravated by active duty service.  

The claim for service connection for flat feet was previously denied in a September 1996 rating decision, which the Veteran appealed to the Board.  In March 1999, the Board denied the claim for service connection for flat feet.  That decision is final.  

The Veteran filed a petition to reopen the claim for service connection for flat feet, and a claim for service connection for a psychiatric disorder, which were denied in a February 2003 rating decision.  The RO determined that new and material evidence had not been received that showed a link between the Veteran's flat feet and service.  The RO also found that a psychiatric disorder was not incurred in service or otherwise related to service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the February 2003 rating decision, the following evidence was of record:  service treatment records; service personnel records; VA treatment records dated from June 2002 to August 2002; VA examination reports dated in August 1996 and February 2002; private medical records, including from Topeka State Hospital, Pennyroyal Mental Health Center, Trover Clinic, Owensboro Mercy Healthcare System, Western State Hospital, Regional Medical Center, and Alpha Plasma Center; records from the Social Security Administration (SSA); records from Hopkins County Jail; and lay statements from the Veteran.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses related to flat feet.  At his July 1974 enlistment examination, his feet were normal.  At his Chapter 10 discharge examination, his feet were normal.  An August 1996 VA examination report indicates that the Veteran complained of pain in both feet after a long walk.  An examination revealed flat feet.  

The Veteran's service treatment records were also negative for any chronic psychiatric disorder.  At his July 1974 enlistment examination, his psychiatric evaluation was normal.  In June 1975, the Veteran complained of nervousness and lack of sleep.  He reported that he was having problems at home and was upset about it.  The impression was temporary insomnia, and he was given Benadryl.  In July 1975, the Veteran complained of "nerves" for two days and said that he had insomnia for three days.  He was referred for an evaluation, but no follow-up report is of record.  The Veteran was discharged in August 1975.  His chapter 10 discharge examination indicates that his psychiatric evaluation was normal.  

Private treatment records from Western State Hospital indicate that the Veteran was hospitalized in January 1992.  It was noted that he was experiencing depression with suicidal ideations and had attempted an overdose by consuming Tylenol.  The final diagnoses were psychotic disorder, alcohol dependence, cannabis dependence, and cocaine abuse (Axis I).  

A January 1992 private medical record from Owensboro-Daviess County Hospital indicates that the Veteran was diagnosed with schizophreniform disorder, substance abuse - alcohol, cocaine, and marijuana, and schizotypal personality.

Private treatment records dated in February 1993 from Topeka State Hospital indicate that the Veteran voluntarily admitted himself, stating that if he did not get somewhere, he would hurt someone.  He said that he did not know if he was mentally ill, but that he heard voices three days before he admitted himself.  He reported having a history of drug and alcohol problems, as well as past criminal actions.  On admission, a note was made to rule out psychotic disorders.  On discharge, the diagnoses were alcohol abuse and polysubstance abuse (Axis I) and antisocial personality disorder (Axis II).  

A January 1996 psychological evaluation from Behavioral Consultants shows diagnoses of alcohol, cannabis, and cocaine dependence; dysthymia, and psychological factors affecting physical condition (Axis I); and paranoid personality disorder, antisocial personality disorder, and development arithmetic disorder (Axis II).  The Veteran's long history of drug and alcohol abuse, along with multiple incarcerations, was noted.  

An April 1997 private treatment record from Pennyroyal Center reflects diagnoses of cocaine and alcohol dependence (Axis I) and adult antisocial behavior (Axis II).  A June 1997 record shows diagnoses of psychotic disorder, not otherwise specified (NOS), antisocial personality disorder, and polysubstance abuse (Axis I).  

The report of a February 2002 VA examination indicates that the Veteran had a long history of alcohol and drug abuse.  He said he began drinking during his teen years and began using marijuana and LSD during service.  Following discharge from service, he began using cocaine regularly and was incarcerated in 1998 for drug trafficking.  He stated that he did not use any drugs since being released in June 2000.  He complained of being depressed most days, having difficulty falling and staying asleep, having daytime drowsiness, deceased interest, increased guilt, decreased energy, decreased concentration, and decreased appetite.  Regarding symptoms of PTSD, he relayed that he had a motor vehicle accident in July 2001 and had nightmares.  The examiner diagnosed the Veteran with major depression with psychosis, PTSD symptoms not meeting full criteria, and possible psychosis NOS on Axis I.  On Axis II, the examiner diagnosed the Veteran with a personality disorder with mixed antisocial and narcissistic features.  

A June 2002 VA treatment record shows that the Veteran had a diagnosis of depression with psychosis and was being followed at Pennyroyal Mental Health.

The evidence received since the February 2003 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes September 2014 lay statements from the Veteran's ex-wife and sister.  They stated that the Veteran began having problems with his feet and depression in the military and has had problems ever since.  This new evidence suggests a possible link between the Veteran's current disabilities and service and therefore addresses one of the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claims.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claims of service connection for flat feet and a psychiatric disorder.  The merits of the claims for service connection for flat feet and a psychiatric disorder are decided below.


B.  Claim to Reopen - Hypertension

The Veteran has asserted that his hypertension was incurred in or aggravated by service and that it is secondary to his psychiatric disorder. See, e.g., July 2007 NOD, January 2010 Board Hearing Transcript (Tr.) at 15, 33.  

Hypertension is generally defined as diastolic pressure, which is predominantly 90 mm or greater and isolated systolic hypertension is defined as systolic blood pressure predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must generally be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

The Veteran's claim for service connection for hypertension was denied in a February 2003 rating decision.  The RO found that hypertension was not incurred in service or within one year of separation and that there was no link between hypertension and a disease or injury incurred in service.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the February 2003 rating decision, the following evidence was of record:  service treatment records; service personnel records; VA treatment records dated from June 2002 to August 2002; VA examination reports dated in August 1996 and February 2002; private medical records, including from Topeka State Hospital, Pennyroyal Mental Health Center, Trover Clinic, Owensboro Mercy Healthcare System, Western State Hospital, Regional Medical Center, and Alpha Plasma Center; records from the Social Security Administration (SSA); records from Hopkins County Jail; and lay statements from the Veteran.  

The Veteran's service treatment records were negative for any complaints, treatment, or diagnoses related to hypertension.  At his Chapter 10 discharge examination, his blood pressure was 100/70.  

After service, a June 2002 VA treatment record indicates that the Veteran had had hypertension for six years (since 1996) and was taking medication.  

The evidence received since the February 2003 rating decision shows continued treatment for hypertension.  During the Board hearing, the Veteran testified that hypertension was attributable to his depression.  See Tr. at 33.  

Although the evidence received since the February 2003 rating decision may be considered new in the sense that it was not previously before agency decisionmakers, the evidence is not material because it does not relate to unestablished facts necessary to substantiate the claim.  The evidence does not indicate that the Veteran's hypertension might be related to service.  Although the Veteran testified that his hypertension was caused by his depression, as explained in this decision, service connection is not warranted for depression.  Therefore, there is no possibility of establishing hypertension on a secondary basis.  For these reasons, the Board finds that the evidence is not new and material because it does not raise a reasonable possibility of substantiating the claim.


C.  Service Connection - Flat Feet

As mentioned above, the Veteran's service treatment records are negative for flat feet.  The Veteran's feet at the time of enlistment and discharge were normal.  

In November 1995, the Veteran filed a claim for service connection for flat feet, stating that he had fallen arches during basic training.  An August 1996 VA examination report indicates that he had flat feet.  VA treatment records show flat feet on the Veteran's problem list.  A March 2015 private medical record from University of Louisville Physicians indicates that the Veteran had problems with flat feet, foot pain, and plantar fasciitis.  

In September 2014, the Veteran submitted lay statements from various individuals and family members.  His older sister, A.C., and ex-wife, C.B., stated that he began having problems with his feet during service and has had problems ever since.  Two other individuals indicated that they were aware that the Veteran had flat feet and foot problems.  

In December 2014, a VA examiner reviewed the Veteran's claims file and provided a medical opinion.  See Virtual VA, CAPRI records received on January 20, 2015.  The examiner opined that the Veteran's flat feet were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the examiner noted that the Veteran was not diagnosed with flat feet in service and that the enlistment and discharge examinations showed no abnormalities of the feet.  The first objective evidence of flat feet was in 1996.  Based on the foregoing, the examiner also opined that the evidence did not indicate that the Veteran had congenital flat feet, as noted in a 2013 record.  

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran's flat feet were incurred in or aggravated in service.  Rather, the first complaints and objective evidence of flat feet were in the mid 1990s, which was more than 15 years after service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but rather involves affirmative evidence consisting of normal clinical findings at enlistment and separation, followed by a time gap of many years.  In addition, the Board finds the December 2014 VA examiner's medical opinion significantly probative.  The examiner reviewed the claims file, including the Veteran's assertions and medical history, and opined that the Veteran's flat feet were not at least as likely as not incurred in or aggravated by service.  Furthermore, the examiner provided a detailed rationale in support of her opinion.  

The Board has also considered the lay statements indicating that the Veteran's foot problems began during military service.  Lay witnesses are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, lay persons are competent to state that he had foot pain in service and is capable to observe whether he had fallen arches.  However, the Board does not find the statements credible in light of the contemporaneous medical evidence affirmatively showing normal feet.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a foot disorder, to include flat feet.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


D.  Service Connection - Psychiatric Disorder (other than PTSD) and Insomnia

As noted above, the Veteran's service treatment records are negative for a psychiatric diagnosis.  The Veteran had complaints of "nervousness", "nerves," and insomnia in June and July 1975, and it was noted that he was having problems at home.  However, at his Chapter 10 discharge examination, his psychiatric evaluation was normal.  The Veteran was discharged in August 1975.

The evidence indicates that the Veteran sought counseling in October 1975 and December 1978 at Comprehensive Care Center for aggressive behavior toward his girlfriend and wife.  A history of drug abuse was reported.  Further psychological testing and development of an appropriate treatment plan were recommended; however, the Veteran did not keep his follow-up appointments, and no diagnosis was given.  In September 1981, he sought treatment for aggressive behavior, depression, sexual difficulties, and illicit drug use.  In January 1985, he was referred for a psychological evaluation from a vocational rehabilitation program.  On Axis I, he was diagnosed with mixed substance abuse, in remission.  On Axis II, he was diagnosed with antisocial personality and compulsive personality disorders. 

Treatment records dated in the 1990s show various diagnoses, including schizophreniform disorder, polysubstance abuse/dependence, a psychotic disorder, dysthymia, schizophrenia, and paranoid and antisocial personality disorders.

The report of a December 2001 VA examination indicates that the Veteran reported that he first began using drugs during service.  After service, he continued using drugs regularly and was convicted of trafficking cocaine.  It was also noted that he had been arrested on 60 different occasions and charged with numerous misdemeanors and felonies.  He complained that he was depressed most days and had nightmares related to a motor vehicle accident in July 2001.  On Axis I, he was diagnosed with major depression with psychosis, PTSD not meeting full criteria, and possible psychosis NOS.  On Axis II, he was diagnosed with a personality disorder with mixed antisocial and narcissistic features.  

A June 2002 VA treatment record indicated that the Veteran had depression with psychosis and was being followed by Pennyroyal Mental Health.  

A July 2004 pyschosocial evaluation from Pennyroyal Center indicates that the Veteran reported that he had been sexually abused as a child.  He acknowledged having a history of violent/uncontrollable temper and a history of physically assaulting others with a history of cocaine use starting at age 19.  A history of drug abuse and multiple incarcerations was also noted.  On Axis I, he was diagnosed with major depressive disorder, social anxiety disorder, cocaine dependence, and cannabis dependence.  On Axis II, he was diagnosed with adult antisocial behavior.

A January 2007 treatment record from the Kentucky Department of Corrections indicates the Veteran was seen for complaints of anxiety, depression, and insomnia.  It was noted that his mental health files revealed previous diagnoses of major depressive disorder and psychoactive substance abuse and that he was given Prozac.  The current diagnoses were major depressive disorder in partial remission, and generalized anxiety disorder.

VA treatment records note diagnoses of substance use disorder, major depressive disorder, anxiety disorder, possible PTSD, and antisocial and paranoid personality disorders.  See VA treatment records dated in December 2011, August 2014, and November 2014.  

The report of a December 2011 VA examination indicates that the primary diagnosis was antisocial personality disorder.  The Veteran was also diagnosed with cocaine and cannabis dependence and alcohol abuse in remission in a controlled environment; depressive disorder NOS in partial remission; and paranoid personality disorder.  The examiner opined that the etiology of the Veteran's depression was unclear, but that it was likely related to his chemical dependency and personality disorder.  The examiner reviewed the Veteran's service treatment records and noted the complaints of nervousness and lack of sleep in June and July 1975.  The examiner also thoroughly reviewed the Veterans post-service treatment records and conducted psychological testing.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, the examiner noted the Veteran's long history of drug and alcohol abuse and noted that withdrawal effects from cannabis may include anxiety and depressed mood and that alcohol consumption may induce sleep disorders.  The examiner opined that the Veteran's reported problems with sleep and nervousness were related to his use of alcohol and illicit drugs.  

In this case, the evidence does not indicate that a chronic psychiatric disorder manifested in service or that a psychosis manifested within a year after separation from service.  Furthermore, the most probative evidence does not indicate that any of the Veteran's current psychiatric disorders are related to service, to include complaints of nervousness and insomnia therein.  The weight of the evidence indicates that the Veteran's complaints of nervousness and insomnia were related to drug and alcohol abuse.  The Board previously denied service connection alcohol and polysubstance abuse in June 2003.  Furthermore, service connection cannot be awarded for personality disorders or drug and alcohol abuse.  Personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Furthermore, payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) , 3.301(d) (2012) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

With regard to the lay statements provided by the Veteran, his family, and friends, as noted above, they are competent to state that the Veteran has had depression since service.  They are not, however, competent to provide an opinion as to diagnosis or etiology in this particular case.  An opinion as to a psychiatric diagnosis and its etiology goes beyond a simple observable cause and effect relationship.  As lay persons, they do not have the medical knowledge or expertise in this area to provide a competent opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a psychiatric disorder, falls outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claims for service connection for an acquired psychiatric disorder and insomnia.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


E.  Service Connection - Headaches

The Veteran's service treatment records are negative for a chronic headache disorder.  There is one report dated in June 1975 indicating that the Veteran complained of having a headache, and the impression was that he had sinus headache.  At his Chapter 10 discharge examinations, his head and neurologic system were normal.

Post-service, the Veteran complained of a headache in December 1983, after an injury at work.  A September 1994 treatment record indicates that he reported having headaches after being hit in the back of the head while in jail.  VA treatment records dated in June 2002 and July 2004 also indicate that the Veteran had headaches.  

The report of a January 2013 VA examination indicates that the Veteran was diagnosed with tension headaches.  See Virtual VA, CAPRI records received on February 12, 2013, pg. 11.  The Veteran reported that he had had headaches all of his life, including in service.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  See, id. at 27.  The examiner noted that the Veteran had frequent headaches based on his statements, but that the headache he had in service appeared to be acute and transient based on the lack of further records documenting chronic headaches in service.  The examiner also indicated that there was no evidence documenting chronic headaches after service and that the Veteran complained of headaches after unrelated injuries.  

In this case, the Board finds the most probative evidence weighs against the claim.  The evidence does not indicate that the Veteran had chronic headaches in service or that his current headaches are related to service.  In this regard, the Board finds the January 2013 VA examiner's medical opinion significantly probative.  The examiner reviewed the claims file, including the Veteran's assertions and medical history, and opined that the Veteran's headaches were not at least as likely as not incurred in or aggravated by service.  Furthermore, the examiner provided a detailed rationale in support of her opinion.  

The Board has also considered the lay statements indicating that the Veteran has had headaches since service.  The Veteran is certainly competent to report that he has had headaches since service.  However, for the reasons discussed above, the Board does not find that the Veteran is a credible witness in this case.  Indeed, the Veteran has made inconsistent statements regarding the onset of headaches.  For example, in September 1994, he reported having headaches after hitting the back of the head while in jail.  Therefore, the Board finds the contemporaneous medical evidence and the January 2013 VA examiner's opinion much more probative.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for headaches.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


F.  Special Monthly Pension

The Veteran initially filed a claim for special monthly pension due to blindness in the right eye as the result of a stroke caused by hypertension.  See November 2006 claim.  More recently, he has asserted that he is entitled to special monthly pension based on having a single permanent disability rated at 100 percent and additional disabilities rated at 60 percent.  See September 2014 RO Hearing Tr. at 6.  

Entitlement to nonservice-connected disability pension was reinstated effective September 28, 2011.  See July 2012 award letter.  An April 2015 rating decision codesheet indicates that the Veteran currently has the following nonservice-connected disabilities:  Major depression with psychosis, rated as 70 percent disabling; flatfeet, rated as 10 percent disabling; hypertension, rated as 10 percent disabling; hepatitis B, rated as noncompensable; migraine headaches, rated as noncompensable; and fracture of the fifth metacarpal of the right foot, rated as noncompensable.  At present, the combined nonservice-connected disability rating for pension purposes is 80 percent.  The Board notes that the Veteran's major depression with psychosis was previously rated as 100 percent disabling.  See July 2014 rating decision codesheet.  

A veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  Regular aid and attendance is the greater monetary award.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).  

Special monthly pension at the aid and attendance rate is payable when the veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, the veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

In this case, although the Veteran has decreased visual acuity in the right eye, the evidence does not reflect that he is blind or nearly so blind as to have corrected visual acuity of 5/100 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  See January 2013 VA examination.  He also is not a patient in a nursing home or in need or regular aid and attendance.  The report of a January 2013 VA examination indicates that the Veteran goes about his life, driving, going to school and work, and dressing himself without the aid of another person.  See Virtual VA, CAPRI records received on February 12, 2013, pg. 35.  He stated that he did not need help at home with preparing meals, dressing, or grooming.  

With regard to housebound status, if a veteran does not qualify for increased benefits for aid and attendance, increased pension benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling (not including ratings based upon unemployability under 38 C.F.R. § 4.17, and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d). 

A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Substantially confined means the inability to leave the house except in instances of seeking medical treatment.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  The Veteran does not argue and the evidence does not show that he is housebound.  See, e.g., January 2013 VA examination.

The additional 60 percent rating alluded to above may be achieved by adding multiple disabilities that, together, combine to a 60 percent rating.  However, there is an express prohibition against combining separate ratings to achieve the 100 percent schedular rating alluded to above.  See VAOPGCPREC 66-91 (Aug. 15, 1991).  In addition, in pension claims, the single 100 percent disability and the disability that causes the veteran to be housebound must be permanent.  A finding of housebound in this manner is sometimes referred to as "statutory housebound" because it is required by 38 U.S.C. 1521(e).  

The United States Court of Appeals for the Federal Circuit has interpreted the governing statute and regulation as requiring that a veteran must have a single permanent disability rated as 100 percent disabling to support an award of special monthly pension based upon housebound status.  Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012).

Currently, the Veteran does not have a single disability nonservice-connected disabling rated as 100 percent disabling.  Although his major depression with psychosis was previously rated at 100 percent and the Veteran was determined to be incompetent for a period of time, he was later found to be competent and the rating was reduced to 70 percent.  Thus, the evidence does not demonstrate that the 100 percent rating for major depression with psychosis is both permanent and total.  See 38 C.F.R. § 3.340.  

Based on the foregoing, the Board finds that the weight of the evidence does not show that the Veteran meets the requirements for a special monthly pension based upon the need for regular aid and attendance or by reason of being housebound.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  


ORDER

New and material evidence having been submitted, the claims for service connection for a psychiatric disorder and flat feet are reopened.

As new and material evidence has not been received, the application to reopen the claim for service connection for hypertension is denied.

Service connection for a bilateral foot disorder, to include flat feet, is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for a chronic sleep disorder, to include insomnia, is denied.

Service connection for a chronic headache disorder is denied.

Entitlement to special monthly pension based on need for aid and attendance and/or housebound benefits is denied.




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


